 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated within 4Z miles of Tracy, California, excluding officeclerical employees, guards, the shed foreman, and all othersupervisors as defined in the Act.5.Because the seasonal employment peaks in the units wehave found appropriate have passed, we shall not direct thatelections be held at this time. Following our customary practicein seasonal industries, we shall direct that elections be held ator about the time of the employment peak in these units, on adate to be deter mined by the Regional Director, among the em-ployees in the appropriate units who are employed during thepayroll period immediately preceding the date of the issuance ofthe notices of election.[Text of Direction of Elections omitted from publication.]Chairman Herzog and Member Peterson took no part in theconsideration of the above Decision and Direction of Elections.CLIFTON CONDUIT CO. (TENNESSEE)IN.C.andINTERNA-TIONAL UNION OF ELECTRICAL, RADIO AND MACHINEWORKERS, CIO. Case No. 32-CA-282. May 27, 1953DECISION AND ORDEROn April 7, 1953, Trial Examiner Bertram G. Eadie issuedhis Intermediate Report in the above-entitled proceeding, find-ing that the Respondent had not violated Section 8 (a) (1) and(3) of the Act as alleged in the complaint and recommendingthat the complaint against the Respondent be dismissed,as setforth in the copy of the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the Inter-mediate Report and a supporting brief; the Respondent alsofiled a brief.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions and briefs,and the entire record in the case, and hereby adopts the find-ings, conclusions,and recommendation of the Trial Examiner,with the modificationsas setforth below.1.We agree with the Trial Examiner that the Respondentdid not violate Section 8 (a) (1) and (3) of the Act, by failing torehire the complainants after an economic layoff. We do notadopt, however, the Trial Examiner'sdiscussionas to thelegal effect of an allegedagreementto rehire the laid-off em-ployees. The issue in this proceedingis notwhether there wasan agreementenforceable at law to rehire these employees.tPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [MembersHouston, Murdock, and Peterson].105 NLRB No. 10. CLIFTON CONDUIT CO. (TENNESSEE) INC.9The issue is whether the Respondent failed to rehire theseemployees for discriminatory reasons or for economic reasons.Although the Respondent advised them at the time of the layoffthattheywould be recalled when work was resumed, therecord shows that the Respondent thereafter made a study ofcost-production which revealed that the operations of theseemployees had been inefficient.When work was resumed, theRespondent therefore reverted to its former practice ofrecruitingworkers from the State employment service. Inview of the foregoing and the absence of evidence of hostilitytowards the Union,there is no basis for concluding that theRespondent was discriminatorily motivated in not recalling thecomplainants when work became available.[The Board dismissed the complaint.]Intermediate Report and Recommended OrderUpon an amended charge filed on July 3,1952,by International Union of Electrical, Radioand Machine Workers, CIO,hereinafter referred to as the Union,the General Counsel for theNational Labor Relations Board,hereinafter referred to, respectively,as the General Counseland the Board,by the Regional Director for the Fifteenth Region(Memphis,Tennessee),issued his complaint dated October 29, 1952,against the Clifton Conduit Co. (Tennessee) Inc.,hereinafter referred to as the Company,alleging that it had engaged in and was engaging incertain unfair labor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of the National Labor Relations Act as amended,61 Stat. 136,hereinafter referred to as the Act.Copies of the charge,complaint,and notice of hearingwere duly filed and served upon the Company.Withrespect to the unfair labor practices the complaint alleged in substance that the Com-pany did on or about June 10 refuse to reemploy the below-named:Irene CantrellClarice CantrellKatherin DoughertyClara Mae FoxLillian GarrisonEdith HowellLaverne HollyDora HardwickAnnie Ethel HatlockRuth JohnsonMabel JacksonMary LannonPearl MesserDixie MooreJewell McLainGladys NoblesRuby G. NorthcutBeulah PolkLouise RichardsonLouise TreadgillEmma ThompsonCurley WallsAnd thereafter failed or refused and refuses to reemploy them, because of their membershipin and activities on behalf of the Union and because they engaged in concerted activities withother employees for the purposes of collective bargaining and other mutual aid and pro-tection.From and after March 1, 1952, to and including the date of the complaint,actingthrough its agents, employees, superintendents,foreladies,foremen,and representatives,including but not limited to J. R.Shafnackson and James M. Colmer,interfered with, re-strained,and coerced,and is now interfering with, restraining,and coercing its employeesin the exercise of their rights to organize,form,or loin or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in activitiesfor the purposes of collective bargaining by (a) interrogating employees concerning theirunionmembership and activities,(b) asking employees to report employees who are sym-pathetic to the Union;and (c)permitting representatives of a competing labor organizationto go through its plant during working hours for the purpose of soliciting membership insaidcompeting organization during a period of time when the Union was carrying on itsorganizational activities among the employees of the Company.The Company filed an answer admitting the jurisdictional allegations of the complaint butdenied the commission of any unfair labor practices.41 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice, a hearing was held at Memphis, Tennessee, on February 9-10, 1953,before the'undersigned Trial Examiner who had been duly appointed by the Chief Trial Ex-aminer to conduct said hearing. The General Counsel and the Company were represented bycounsel while the Union appeared by its representative. Full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearing upon the issues wasafforded all parties The Trial Examiner granted a motion made by the,General Counsel to con-form the pleadings to the proof. A motion was made by counsel for the Company to dismissthe complaint at the close of the General Counsel's case, decision on the motion was re-served, it was renewed at the close of the Company's case, and the decision thereon wasalso reserved. The motions are disposed of by the findings hereinafter made. Oral argumentwas made by counsel for the respective parties at the close of the hearing. Counsel weregranted 20 days from the date of the hearing to file briefs. The time was thereafter extendedby the Chief Trial Examiner to March 12, 1953. Counsel for the Company has duly filed hisbrief which has been duly considered by the Trial Examiner.Upon the entire record in the case and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a Tennessee corporation engaged in the manufacture and assembling ofcertain electrical equipment with its plant located in Memphis, Tennessee. It employs approx-imately 20 employees, consisting of men and women, and on occasion increases said forcetemporarily to upwards of 40. The Company in the course and conduct of its business at itsMemphis, Tennessee, plant annually processes, sells, and distributesin excessof $300,000worth of its finished products, of which amount in excess of 50 percent is shipped from itsMemphis, Tennessee, plant to and through States of the United States other than the State ofTennessee.The Trial Examiner finds that said Company is engaged in commerce within the meaning ofSection 2 (6) of the Act.11.THE LABOR ORGANIZATION INVOLVEDInternational Union of Electrical, Radio and Machine Workers, CIO, tis a labor organizationwhichadmitsto membership thereinemployeesof the Company.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Company was incorporated on Febraury 15,1952. Prior to its organization, the businesswas conducted by the Clifton Conduit Company, Inc., of Jersey City, New Jersey. The presidentof the Respondent Company was an employee of the New Jersey corporation at the time whenthe Company was organized. TheCompany manufactures a nonmetallic sheet cable, which is aninsulation that goes around copper wire. The work is done by braiding machines, extrusionmachines, and saturation machines. The Memphis plant was established originally to do workwhich had been previously done by the New Jersey corporation. The necessary employees forthe operation of the plant were approximately 12. The plant had 20,000 feet of floor space ofwhich 60 percent was required for the work in the manufacture of the nonmetallic sheet cable.By reason of its excess floor space over its needs it undertook to assemble certain conductorsof electrical energy, known to the trade and throughout this record as "Pierceway SeniorIOn April 7, 1952. The Union requested the Board in Case No. 32-RC-475 for an election tohave the Board certify it as representative of the employees of the Company. A hearing washeld thereon on April 25. 1952. The international Brotherhood of Electrical Workers, AFL,petitioned the Board to intervene therein which was granted, and its name thereafter wasplaced on the ballot. An election was ordered by the Board and set for September 9, 1952.On September 8, 1952, the Union requested that its name be removed from the ballot, andwaived the charges of unfair labor practices which it had previously filed. The Intervenor,however, refused to consent to such action. On September 17, 1952, the International Brother-hood of Electrical Workers, AFL, the Intervenor, was designated as the exclusive representa-tive of the employees. Clifton Conduit Co., Case No. 32-RC-475. CLIFTON CONDUITCO. (TENNESSEE)INC.1 1Assembly line" and "Pierceway Junior Assembly line." Most of the necessary materials inthe operation were leased from the Pierce Laboratory and are still its property. The sub-stantial difference in these two products is that, when assembled both are connected elec-trical outlets, assembled on rigid and flexible bases respectively. The labor necessary toassemble this equipment is unskilled and requires only a few minutes of instruction or di-rection to qualify an operator. On receipt of several orders for such assemblies the Companyhired on March 25, 26, and April 1, 1952, through the Tennessee State Employment Service,approximately 24 women as temporary employees in addition to, and separate from, itsskilled employees engaged in the manufacture of the nonmetallic sheet cable. The Companydid not stock such assemblies but only manufactured or assembled them against ordersreceived.On May 1, 1952, the employees who had been previously employed in March and April onthisoperation were laid off, due to the then pending steel strike causing cancellations oforders then in the process of being filled by the Company.There is no claim urged in this case by the General Counsel that the said layoffs by theCompany were discriminatory and in violation of the Act, in fact, the General Counsel's posi-tion was clearly stated at the hearing on this point by his statements, as follows:The lay-off, we do not claim that the lay-off on May 1 was discriminatory....These people were all laid off on May 1,1952, and the alleged violations in the refusalto rehire, we do not urge that the layoff was discriminatory. We have no proof on that butwe are alleging the rehire....Our contention is the refusal to rehire the union membership, favoritism shown to theAFL at a time when there was a petition pending before the Board for an election andthrough the testimony of Mrs. Madden in connection with Mrs. Colmer's remark aboutthe CIO and where he thought the main part of the organization campaign of the CIO wastaking place with these new girls.B.Union activitiesAn organizational campaign was commenced by the Union about the middle of March 1952,and a first meeting was held atwhich7 to 10 employees attended, signed union cards, and tookother cards for distribution and signing by and among the employees. The following weekanother meeting was held at which further signed cards were received. A petition to the Boardfor an election was filed on April 7, 1952, by the Union.The Union complained to the Company by letter April 17, 1952, that it had permitted an AFLrepresentative to visit the plant. Thereafter the Company learned that one Benny Goggins hadbeen employed by the Company. He apparently was soliciting memberships for the AFL unionand was immediately discharged by the Company. His discharge was protested by the AFLunion. He was reinstated upon consentbytheCompany on April 25, 1952, the date of the hearingheld on the Union's petition for an election.The only evidence of the alleged violative acts of the Company in its failure to reemploythose employees who had been laid off onor about May 1, 1952, is to be found in the testimonyof the following named witnesses: Madden, Polk, Patterson, Smith, Messer, Haley, Garrison,Hardwich, Northcutt, respectively. The testimony of each of said witnesses is summarized asfollows:(1)Ruby Madden, a member of the Union, testified to the following incident:Q. Did you have occasion to observe any individual who claimed to be from the AFLunion down there at the plantA. Yes, I did.Q. Can you tell us about that, how you happened to see that?A.Well, I was back at the braider machine right after lunch. The AFL representativecame back to me--...[The witness:] Yes, and wanted to give me an AFL card and I toldhim I wasn't interested, so I turned around and went up to the front where the girls wereworking in the Pierceway Division.Q.Were theother girls working?A. Yes.Q. All ofyou take lunch hour at thesame tutee?A.Yes. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.Were theyworking when this man was going around?A. Yes sir.Q.What did you see him do?A.Well, hewas up there talking to some of the girls and trying to give them cards.Q. You saw himdo that?A.Yes.Q. Do you knowhow long he was in the plant?A.No I don't.Q. Now,around that time did you have any conversationwitha Mr. Colorer,C-o-l-m-e-r?A.Not the same day, No.Q.Whenwas the conversationwith him?A.Well, it was.a few days after.Q. Now,can you tell us how you happened to have a conversation with Mr.Colorer andwhere it took place and what was said?A.Yes, hewas working on a machine back there.Q.Whatwere you doing?A.Well, Iwas standing there watching him.Q.Thiswas during working hours?I11Q. (By Mr.Kyle)Now,tell us what was said. You-all were standing there and whathappened?A.Well,he asked me did I knowtheywere getting a union in there and I said, "WhatUnion". He said,"The CIO."I told him that that wasn't a CIO manthat was in there, itwas an AFL.He said yes,he knew it and he said hethought itwas the new gtrts.Q.Thought what?A. It was thenew girls that was gettingthe CIO inthere and he hoped they knew whattheywere doing, getting a union.qQ. (By Mr. Kyle)Anything else?A.He asked me to find oui who had signed the cards approximatelyhow many.Q. Did he tell you what to do after you found out?A. He said yes, let him knoid; There wasn't anything elsemet tioried between he and Iabout the union.aaaaaaaThe Witness:Yes, because we never discussed anything after he left the braiders,never mentioned to me after that.(2)Beulah Polk,a member of the Union, testified to the following incident:Q.Now, were you working in the plant around the middle of April 1952?A. Yes.Q. Did you have an occasion to talk with anyone who represented the AFL in the Plant?A. Yes, he came by my machine.Q. Can you tell us about that?A.Well, he came by my machine and handed me a card and he stated to me like this,he said,"Would you like to sign one of our cards." I said,"No, I don't care for a card,so he taken it and walked on.aaaaaa CLIFTON CONDUITCO. (TENNESSEE) INC.13Q.Was it during working hours?A. Yes, sir.Q.Were you working at the time?A. Yes, sir.Q.Where was Mr. Colmerat the time, if you know?A. I don't remember.I didn't see him.(3) Inous Patterson,amember oftheUnion,testifiedto the followingincident:Q. ... Nowdid you have an occasion to observe the person who represented himselfas a representativeof the AFLout at the plant. CliftonConduit plant?A.You mean did I see him come through?Q. Yes.Q.Whenwas that?A.About the middle of April, I believe.0Q. Can you tell us how you happened to observe that individual?A.Well, someone come where I was working and said there was an AFL representativein there and he came on around where I was at and asked me did I want one of his cardsand he laid it down by me and went off.Q. Did you have any discussion with him over it?A. No.Q. Did you look at the card?A. Yes, sir.(4)Ruby Smith, a member of the Union, testified to the following incident:Q. Now,during, directing your attention to around the middle of April, 1952,did youhave an occasion to talk with any individual who represented himself tobe an AFL man?A. Yes sir.Q. Suppose you tell us just how you came to talk with this individual?A.Well, he came in the door and was back in the plant quite a ways before I saw thathe was there.Ididn'tknow who he was and I approached him and questioned him as towhat his business was or could I help him in any way. He told me that he was an AFLrepresentative and thought he had permission to come into the plant, I told him that Icouldn't let him go through and so I went to the office and told Mr. Shafnacker that he wasthere and so he told me to let him go through and he did.Q. Did you tell Mr.Shafnacker who the man said he was?A. Yes, I did.Q.What did you tell Mr.Shafnacker?A. I told himthere was a man out there and he told me that he was a representativeof the AFL Union.Q.What did Mr. Shafnacker say to you9A.He said, "Let him go through."Q.What did you do?A. I told the man it was all right for him to go through.Q. Did he go through the plant?A. As far as I know he went through it. He wasn't in the plant but a very short time.Q. About howlong would you estimate?A. I would say he wasn't in there over ten, maybe fifteen minutes,I am sure It was avery short time.(5)Pearl Messer, a member of the union,testified to the following incident:Q. Now,around the middle of April,did you see a man go through the plant?A. I certainly did,Q.Can you tellus about that? 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.Well, I was working over there on a testing, I was working on the Senior side thenand testing out the receptacles and he came by and he didn't say a word to me. He laidan AFL card by where I was working. He didn't say a thing and I didn't either.Q. You saw the card?A. Yes, sir, I saw the card.Q.What kind of a card was it?A. It was an AFL card. Ididn'tpickit up and read it. I raked it off on the floor. I neverdid pick it up.A stipulation was entered on the record that if the remaining employees mentioned in thecomplaint were to be called as witnesses they would testify that they were working out therefor the Company; that they were laid off on May 1; and that they were not recalled thereafter.The Company called as its witnesses J. R. Schafnacker, its president, and James M. Col-mer, its plant manager, who testified as to their respective connections with the related in-cidents as follows:J. R. Shafnacker:A.That is a letter from Mr. Allen [representativeofthe Union], attesting the fact thatthe AFL man was permitted to go through the plant.Mr. Chandler: This paper-writing signed by Roy Allen bearing the date of April 17,1952, is offered as Exhibit No. 4 to the testimony of this witness.Q. (By Mr. Chandler) I will ask whether or not subsequent to the receipt of this lettera man named Bennie Goggins was employed by the Company and apparently was solicitingmemberships for the American Federation of Labor Union and was discharged by theCompany?A.That is correct.Q. I will ask whether or not a protest was filed by the AFL before the Labor RelationsBoard against the discharge of this man Benny Goggins?A. Yes, sir, there was a protest filed.Q.Why did you discharge Benny Goggins?A. In view of that letter.Q.Do you know whether he was a member of the American Federation of Labor,Goggins?A.No, sir, I don't know.eQ.Was he subsequently reinstated after the hearing?A.Yes, sir, he was.Mr. Chandler: I will try to supply that date.Mr. Allen: It was the date of the hearing.Mr. Kyle: The date of the hearing was April 25.+auDQ.Where didyouget the employees whom you employed to work on that time?A. From the Tennessee Department of Labor, the employment office, Tennessee Em-ployment Office.IQ. State whether or not there was any purpose on the part of the Clifton ConduitCompany of Tennessee or any of its employees to discriminate against the employeeswho previously had been laid off'A.There was none, sir.James M. Colmer:A. I was back at the braiding machines making some adjustments to the braidingmachines when Mrs. Madden came to me and started the conversation about Union andunion activities in the building and I made no comment other to say, "Oh, is that so,"and so forth until she finished and walked away. CLIFTON CONDUITCO. (TENNESSEE)INC.15Q.Was there any other conversation between you and Mrs.Madden concerning unionactivities out there?A. About unions, No, sir.Argument and Conclusions on the Facts and LawThere is little or no dispute as to the facts in this case. The Company engaged the servicesof approximately 26 women to perform unskilled labor in its plant on a temporary basis. Thework the Company had undertaken was a sideline in addition to its customary work of manu-facturing nonmetallic sheet conduit. It recruited the great majority of these women at theTennessee State Employment Department, and several of the others from those known to itsemployees. In the employment of these women there was no interrogation by the Company oftheir previous or present union activities. The Company and its forerunner or predecessorhad on two previous occasions used the services of the Tennessee State Employment Depart-ment in recruiting the temporary employees to handle the work on the Pierceway projects.On each of those occasions, when the contracts for the Company's products were completed,it had laid off the employees so engaged and when further help was required the employmentservices of the State were called upon to fill Its needs.In the instant situation the services of these employees were no longer required by theCompany because the steel strike had effectively shut down the market for its product and theCompany was forced to close this temporary branch of its business.The entire crew working on this temporary operation was laid off with the exception of oneemployee (CIO union) who had previously worked for the Company in its manufacture of thenonmetallic conduit where work was found for her.All these employees had signed cards for the Union and at the time of the layoff were toldin substance that the only reason of the layoff was on account of the steel strike. At that timetheywere given to believe that when the Company resumed operation on this class of workthey would again be accepted in its employ.Approximately 3 months after the layoff of these employees, the Company reverted to orcontinued its former procedure of employment by calling on the employment agency of theState in the recruitment of its needs.Again applicants were engaged on a temporary basiswithout any inquiry as to their union activities. In their employment no senioritywas con-sidered.Prior to the enactment of the National Labor Relations Act, and the amendment thereto,the rights of employees pertaining to their employment,discharge,or reemployment werevariable and altogether contractual. If the contract or agreement between employer andemployees omitted or did not provide, inter alia, for reemployment after a layoff of the em-ployee, the employer then had the right to exercise its discretion and to employ only thoseindividuals it saw fit to employ.The Acthas made no change in this situation.The employer still has the right to hire ordischarge under the agreement or contract of employment,except that Sections 7 and 8 (a)(3) of the Act must be read into, or incorporated into, the agreement or contract of em-ployment. See N. L. R. B. v. Jones & Laughlin Steel Corp.!Sec. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives oftheir own choosing,and to engage. in other concerted activities for the purpose of collective bargaining orothermutual aid or protection, and shall also have the right to refrain from any or allof such activities except to the extent that such right may be affectedby an agreementrequiring membership in a labor organization as a condition of employment as authorizedin section8 (a) (3).2 N. L. R. B. v. James & Laughlin Steel Corp., 301 U. S. 1.The Act does not interfere with the normal exercise of the right of the employer toselect its employees or to discharge them. The employer may not, under cover of thatright, intimidate or coerce its employees with respect to their self-organization andrepresentaton,and on the other hand, the Board is not entitled to make its authoritya pretext for interference with the right of discharge when that right is exercised forother reasons than such intimidation and coercion. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDSec. 8.(a) It shall be an unfair labor practice foran employer--41) to interfere with, restrain,or coerce employees in the exercise of the rightsguaranteedIn section 7;(3)by discrimination in regard to hire or tenure of employment or any term or con-dition ofemploymentto encourage or discourage membership in any labororganization:...A violation of the rights of employees created bySections7 and8 (a) (3) is enforceable bythe Board,under Section10 (a) of the Act.The above sections clearly govern the rights of the Companyand the employees followingtheir layoff on May 1, 1952, as to theirfurther employment on the refusal to employ on thepart of the Company, except insofar thatcontractual obligations intervened.In the instant case the questionarises:Whether the reputed promise by the Company toreemploy, after the layoff,was enforceable,or became obligatory, on the part of theCompany,to reemploy them when its need foradditional help arose.Assuming that a promiseof reemployment was made by theCompany tothe employees at thetime of their layoff, it did not ripeninto avalid, enforceableagreement or contract betweenthe Company and theemployeesfor the reason that itwas a naked promise to employ at somefuture date and was not supported by any consideration.The Trial Examiner finds that the General Counselhas failed to prove, by a fair prepon-derance of substantial evidence,that a valid enforceable agreement or contract existedbetween the Company andthe employees,for the reemployment of these temporary employeeswho had been laid off on May 1, 1952;and that there was no contractual obligation on the partof the Company to reemploy them. Their rights,if any, to reemployment are to be found inSections 7and 8(a) (3) of the Act.The complaintsets forth in substance that the reason the Company did not engage or re-employ theemployeesafter theyhad been laid off was because of "their membership in andactivities on behalf of the Union andbecause they engaged in concerted activities with otheremployees for the purpose of collectivebargaining and other mutual aid and protection."The proof offered hereinis to the effect that while a petition had been filed that an electionbe held, an individualwas seen by an employee to have entered the plant claiming that he wasamember ofthe AFL and that he hada right to go through the plant. This information wasrelayed to the presidentwho thereupon told the employee to permit him to do so.The man wasin the plant for about 15 minutesand left application cards for the AFL union with the em-ployees. Theinformationthat sucha person had visited the plant was promptly relayed to theUnion which protestedin writing that the Company had violated the Act in granting permissionfor the individualto enter the plant. No permission was asked by the Union of the Company tohave a representative visit the plant under like circumstances.Shortly thereafter one of theemployeesof the Companyundertookon his own behalfto solicit applicants to join the AFLunion. Upon that informationreaching the president of the Company he discharged the em-ployee at once. Pie was thereafter reinstated by the Company at the time of the bearing onthe petition for an election on the application of theAFL Union.The TrialExaminer finds that the appearance of the individual at the plant and the furtherconsentand authorization of thepresidentthat he bepermitted to proceed through the plant,in nowise violates the provisionsof theAct on the part of the Company.It couldvery well bea basis onwhich an unfairlabor practice charge against the Company could be predicatedprovided thata like right or permission was to be refused to a union representative. Therecord in this case is barren of any request by the Union or any one else that permission tovisit the plantwas refused by the Company.The testimony offered byMadden, to the effect that Calmer had asked her to find out whohad signed the cards and approximatelyhow many, isdiscredited by the Trial Examiner forthe reason thatthe petitionclaiminga majorityof theemployeeshad been filed with the Boardand the date of the hearing had been set.The surrounding circumstances under which therelated conversation took place, the indefiniteness of the time at which it was held, togetherwith the denial by Calmerwhose testimony is credited,referring to that incident of the con-versation,leads the Trial Examiner to reject the version of the General Camel that theconversation established or tended to establish that the Company interrogated Its employeesin violationof the provisions of the Act.Under such factsand circumstances the Trial Examiner finds and concludes that the chargethat the Company failed to employ these employees,upon its resumption of work. after It had EVERETT PLYWOOD & DOOR CORPORATION17laid them off on May 1, 1952, for the reason that they had engaged in union activities, failedtomeet the burden of required proof in that it has not been proven by a fair preponderance ofthe substantial evidence.Summarizing the foregoing the Trial Examiner finds that the Company did not violateSections7 and 8 (a) (1) and (3) and Section 2 (6) and (7) of the Act.CONCLUSIONS OF LAW1. International Union of Electrical, Radio and Machine Workers, CIO, is alabor organiza-tion within the meaning of Section 2 (5) of the Act.2.RespondentClifton Conduit Co. (Tennessee) Inc., is engaged in commerce within themeaning of Section 2 (6) and(7) of the Act.3.RespondentClifton Conduit Co. (Tennessee) Inc., has not engaged in any unfair laborpracticeswithin themeaning ofthe Act.[Recommendations omitted from publication.]EVERETT PLYWOOD & DOOR CORPORATION, PetitionerandLUMBER AND SAWMILL WORKERS UNION, LOCALNO. 2781, chartered by the UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, A. F. of L.EVERETT PLYWOOD & DOOR CORPORATIONandPLYWOODAND DOOR EMPLOYEES OF EVERETT, LOCAL NO. 1,Petitioner.Cases Nos.19-RM-73 and 19-RC-1187. May 27,1953DECISIONAND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was heldbefore Robert E. Tillman, hearing officer. The hearing officer'srulingsmade at the hearing are free from prejudicial errorand are hereby affirmed.Lumber and Sawmill Workers Union, Local No. 2781, UnitedBrotherhood of Carpenters and Joiners of America, A. F. ofL., herein called Local 2781, made an offer of proof, consistingof voluminous documentary and other evidence, which the hear-ing officer rejected. The evidence was intended to supportLocal 2781's contentionthat Everett Plywood & Door Corpora-tion, the named Employer in the two proceedings here consoli-dated, is not in fact the Employer of the employees involved,and that Plywood and Door Employees of Everett, Local No. 1,herein called Local No. 1, is not a labor organization as de-fined inthe Act.Local 2781 submitted this same evidence to the Board'sRegional Office in support of its charges in Cases Nos. 19-CA-506 and 19-CA-630. In the first case Local 2781 charged aviolation of Section 8 (a) (5) of the Act and alleged that theEmployer was the alter ego of Robinson Plywood and TimberCompany, which had sold the plant here involved to the Em-ployer. In the second case Local 2781 charged a violation ofSection 8(a) (2) of the Act, and named Local No. 1 as the un-lawfully dominated labor organization. After investigation, theRegional Director refused to issue complaint on either of thesecharges. On appeal, the General Counsel sustained the Regional105 NLRB No. 8.